DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-11, and 13-20 are currently pending. Claims 1-7, 9-11 are rejected. Claims 13-20 are withdrawn from consideration. 
Response to Arguments
Applicant’s arguments, see Pg. 9 of the response, filed July 11, 2022, with respect to the 35 U.S.C. 112(b) rejections of Claims 2-5 and 9-12 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 2-5 and 9-12 have been withdrawn. 
Applicant’s arguments, see Pg. 10-15 of the response, filed with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sloan (US 3,957,403 A) and Krakers (US 2016/0327054 A1).
As best understood, Applicant states Eller fails to disclose the bolded text (Pg. 10). However, the aspect of the impeller housing and the diffuser housing were addressed in the previous action in the rejection of Claim 1 in view of Eller and Kobayashi. Applicant has not explained why the rejection fails to address the impeller housing and diffuser housing. 
Regarding the aspects of being “detachably coupled”, “removable”, and being “discrete unit(s)”, Applicant’s argument is found to be persuasive (Pg. 10). However, making an apparatus separable is considered a routine expedient requiring only one of ordinary skill according to MPEP 2144.04, V, C. According to Sloan, there are also added benefits to making portions separable as detailed in the rejection below. 
Regarding the aspect of the intake cap, while Eller and Kobayashi teach an intake cap as detailed in previous rejection of Claims 8 and 12, Eller and Kobayashi do not expressly teach an intake cap housing flange protruding inwardly form the intake cap housing (Pg. 11-12, 14-15). However, such a flange would have been obvious in view of Krakers as detailed in the rejection below. 
Arguments with respect to all other claims appear to depend upon arguments addressed above. 
Claim Objections
Claims 9-11 are objected to because of the following informalities:  
Regarding Claim 9, Line 25 recites “detachable coupled to”. Applicant is suggested to amend this to recite “detachably coupled to” for grammatical reasons. 
Claims 10-11 are subsequently objected to due to their dependencies upon Claim 9. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al. (US 3,270,677 A), hereinafter Eller, in view of Kobayashi (US 2011/0209346 A1), hereinafter Kobayashi, Sloan (US 3,957,403 A), hereinafter Sloan, and Krakers (US 2016/0327054 A1), hereinafter Krakers. 
Regarding Claim 1, Figures 1 and 3 of Eller teach a pump assembly suitable for driving connection to a power unit (attached to 17, not shown) to pump liquid (14) from an area to be drained to a discharge area (past 15), comprising: a pumping unit including an impeller having: an impeller housing with an impeller housing intake end, an impeller housing outlet end and an impeller housing interior extending from the impeller housing intake end to the impeller housing outlet end; and an impeller assembly (10) in the impeller housing interior of the impeller housing and confined between the impeller housing intake end and the impeller housing outlet end, the impeller assembly including: an impeller hub (hub of 10); at least one impeller screw blade (blades on 10) extending from the impeller hub (hub of 10); and an impeller shaft (9) drivingly engaging the impeller hub (hub of 10) for rotation of the impeller assembly (10) in the impeller housing interior, the impeller shaft (9) configured for driving connection to the power unit (attached to 17); an intake cap (8) carried by the impeller housing (via 11) of the impeller, the intake cap (8) having: an intake cap housing (housing of 8), an intake cap interior formed by the intake cap housing, a central shaft hub disposed in the intake cap interior and receiving the impeller shaft (9) and a plurality of intake cap vanes (18, 19) extending inwardly from the intake cap housing into the intake cap interior to mount the shaft hub in the intake cap interior, the intake cap housing detachably coupled (via 11) to the impeller housing intake end of the impeller housing of the impeller; and at least one pump extension having a pump extension housing with a pump extension housing intake end, a pump extension housing outlet end and a pump extension housing interior extending from the pump extension housing intake end to the pump extension housing outlet end. See also annotated Figure 1’ and Figure 3’ provided below. Col. 1, Lines 43-60 describe the general structure and operation of the pump. 

    PNG
    media_image1.png
    855
    1001
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    534
    media_image2.png
    Greyscale

Eller does not expressly teach a diffuser having: a diffuser housing with a diffuser housing intake end disposed in fluid communication with the impeller housing outlet end of the impeller housing of the impeller, a diffuser housing outlet end and a diffuser housing interior extending from the diffuser housing intake end to the diffuser housing outlet end; and a plurality of diffuser vanes in the diffuser housing interior of the diffuser housing and confined between the diffuser housing intake end and the diffuser housing outlet end; the pump extension housing intake end disposed in fluid communication with the diffuser housing outlet end of the diffuser housing as claimed. However, a diffuser would have been obvious in view of Kobayashi. 
Figure 1 of Kobayashi teaches a pump assembly with a diffuser (30) having: a diffuser housing (12) with a diffuser housing intake end (upstream end of 12) disposed in fluid communication with the impeller housing outlet end of the impeller housing (11) of the impeller, a diffuser housing outlet end (downstream end of 12) and a diffuser housing interior extending from the diffuser housing intake end to the diffuser housing outlet end; and a plurality of diffuser vanes (31) in the diffuser housing interior of the diffuser housing (12) and confined between the diffuser housing intake end and the diffuser housing outlet end; the pump extension housing intake end (upstream end of 13) disposed in fluid communication with the diffuser housing outlet end of the diffuser housing (12). The diffuser (30) helps convert the dynamic pressure of the fluid from the impeller (25) into static pressure. By setting appropriate angles of the diffuser vanes (31), the efficiency of the pump assembly is increased [0056, 0060-0061]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly taught by Eller with a diffuser having: a diffuser housing with a diffuser housing intake end disposed in fluid communication with the impeller housing outlet end of the impeller housing of the impeller, a diffuser housing outlet end and a diffuser housing interior extending from the diffuser housing intake end to the diffuser housing outlet end; and a plurality of diffuser vanes in the diffuser housing interior of the diffuser housing and confined between the diffuser housing intake end and the diffuser housing outlet end; the pump extension housing intake end disposed in fluid communication with the diffuser housing outlet end of the diffuser housing as suggested by Kobayashi, to provide the benefit of improving the efficiency of the pump. 
Eller and Kobayashi do not expressly teach the diffuser housing intake end detachably coupled to the impeller housing outlet end, the pump extension housing intake end detachably coupled to the diffuser housing outlet end, whereby the impeller is removable from the diffuser as a discrete first and the diffuser is removable from the at least one pump extension as a second discrete unit as claimed. However, making things detachable or discrete units would have been obvious in view of the court and Sloan.
The courts have held various practices to be routine expedients requiring only ordinary skill in the art. One such practice includes the separation of parts (see MPEP 2144.04, V, C). In the instant application, making the housings detachable, the impeller and diffuser discrete units, would allow for easy access for repair or maintenance purposes. Furthermore, Figure 2 of Sloan teaches a pump having detachably coupled housings and discrete units (24, 23, 22, 13). The detachable couplings and discrete units allow for various different types of housings to be assembled and utilized depending the material to be pumped. In other words, different parts may be interchanged according to meet desired conditions. The detachability also makes the it easier to service, repair, or replace specific portions of the pump assembly. Sloan exemplifies the servicing of a liner for an impeller (Col. 2, Line 60 – Col. 3, Line 4) (Col. 4, Lines 56-61) (Col. 5, Lines 8-10). Note that Figure 1 of Kobayashi already exemplifies the diffuser (12) and impeller (11) being removable from one another as discrete units with detachable couplings between (11, 12, 13), which are analogous to an impeller, diffuser, and pump extension (see radially external flanges and paragraph [0053]). Thus, such a modification is already considered feasible and known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pump assembly taught by Eller-Kobayashi such that the diffuser housing intake end detachably coupled to the impeller housing outlet end, the pump extension housing intake end detachably coupled to the diffuser housing outlet end, whereby the impeller is removable from the diffuser as a discrete first and the diffuser is removable from the at least one pump extension as a second discrete unit, since not only is a mere separation of parts considered a routine expedient, but Sloan also shows how such a modification provides the benefits of making portions of the assembly interchangeable and/or easily serviced. 
Eller, Kobayashi, and Sloan do not expressly teach an intake cap housing flange protruding inwardly from the intake cap housing, an intake cap opening extending through the intake cap housing flange as claimed. However, a housing flange would have been obvious in view of Krakers.
Figure 5 of Krakers teaches a pump assembly with a housing flange (9) protruding inwardly, an opening extending through the housing flange (9). The flange (9) shields the tips (8) of blade (2) such that fish are prevented from going against the tips (8) [0043-0044]. This flange is operative so long as it is placed immediately upstream of the impeller assembly, creating a zone (b) that is slightly larger than the zone (a-d) in Figure 4. Immediately upstream of the impeller in the combination includes the intake cap, thus making a flange placed there considered an intake cap housing flange which protrudes inwardly from the intake cap housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pump assembly taught by Eller-Kobayashi-Sloan with an intake cap housing flange protruding inwardly from the intake cap housing, an intake cap opening extending through the intake cap housing flange as suggested by Krakers, to provide the benefit of shielding the tips of the impeller assembly from objects. 
Regarding Claim 2, Eller, Kobayashi, Sloan, and Krakers teach the pump assembly as set forth in Claim 1. 
Figures 1 and 3 of Eller teach the assembly further comprising a main pump housing including an intake pump housing segment disposed in fluid communication with the pump extension housing outlet end of the pump extension housing; a middle pump housing segment disposed in fluid communication with the intake pump housing segment, the middle pump housing segment disposed at an obtuse angle to the intake pump housing segment; an outlet pump housing segment disposed in fluid communication with the middle pump housing segment, the outlet pump housing segment disposed in linear alignment with the middle pump housing segment; a main pump housing interior formed by the intake pump housing segment, the middle pump housing segment and the outlet pump housing segment; a shaft housing segment extending from the outlet pump housing segment and disposed in fluid communication with the main pump housing interior, the shaft housing segment disposed in linear alignment with the intake pump housing segment; and wherein the impeller shaft (9) extends through the impeller housing interior of the impeller housing of the impeller, the pump extension housing interior of the pump extension housing of the pump extension and the intake pump housing segment housing, the middle housing segment and the shaft housing segment of the main pump housing. See also Figures 1’ and 3’ above. Mentally dividing parts of housing of (5) into the housing segments satisfies the broadest reasonable interpretation of the housing segments as claimed, with the intakes being the upstream ends of the sections and the outlets being the downstream ends of the sections. The modification in Claim 1 by Kobayashi provides the diffuser, with the shaft extending through the diffuser housing interior of the diffuser housing of the diffuser, as exemplified by Figure 1 of Kobayashi. The shaft must extend through the diffuser to reach the impeller.   
Regarding Claim 3, Eller, Kobayashi, Sloan, and Krakers teach the pump assembly as set forth in Claim 2. 
Figure 1 of Eller teaches the assembly further comprising at least one impeller shaft housing disposed in communication with the shaft housing segment of the main pump housing, and wherein the impeller shaft (9) extends through the at least one impeller shaft housing. See also Figure 1’ above. 
Regarding Claim 4, Eller, Kobayashi, Sloan, and Krakers teach the pump assembly as set forth in Claim 3. 
Figure 1 of Eller teaches the assembly further comprising a shaft input housing disposed in communication with the at least one impeller shaft housing, and wherein the impeller shaft (9) extends through the shaft input housing. See also Figure 1’ above. 
Regarding Claim 5, Eller, Kobayashi, Sloan, and Krakers teach the pump assembly as set forth in Claim 4. 
Figure 1 of Eller teaches the assembly further comprising at least one input flange support (attachment of 16) extending from the shaft input housing and a shaft input flange (16) carried by the at least one shaft input flange support, and wherein the impeller shaft (9) extends through the shaft input flange (16). See also Figure 1’ above. 
Regarding Claim 6, Eller, Kobayashi, Sloan, and Krakers teach the pump assembly as set forth in Claim 1. 
Figure 3 of Eller teaches wherein the at least one impeller screw blade comprises two impeller screw blades. See also Figure 1’ above. There are two blades seen in Figure 3.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eller, Kobayashi, Sloan, and Krakers as applied to Claim 1 above, and further in view of Huppert et al. (US 3,163,119 A), hereinafter Huppert.
Regarding Claim 7, Eller, Kobayashi, Sloan, and Krakers teach the pump assembly as set forth in Claim 1. 
Eller does not expressly teach wherein the impeller hub is tapered as claimed. However, tapering the hub would have been obvious in view of Huppert. 
Figure 4 of Huppert teaches a pump assembly wherein the impeller hub (30) is tapered. The tapering helps improve the performance of the impeller by matching a decrease in channel area to an increase in fluid velocity as the fluid is channeled downstream (Col. 3, Lines 4-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pump assembly taught by Eller-Kobayashi-Sloan-Krakers such that the impeller hub is tapered as suggested by Huppert, to provide the benefit of improving performance of the impeller. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Allen et al. (US 6,474,962 B1), hereinafter Allen, Eller, Krakers, and Spargo (US 2008/0317606 A1), hereinafter Spargo.
Regarding Claim 9, Figure 1 of Kobayashi teaches a pump assembly configured as a re-lift pump suitable for driving connection to a power unit (35) to pump liquid to a discharge area, comprising: a vertically oriented pumping unit including: at least one impeller having: an impeller housing (11) with an impeller housing intake end, an impeller housing outlet end and impeller housing interior extending from the impeller housing intake end to the impeller housing outlet end; and an impeller assembly (25) in the impeller housing interior of the impeller housing and confined between the impeller housing intake end and the impeller housing outlet end, the impeller assembly (25) including: an impeller hub (hub of 25); at least one impeller blade (26) extending from the impeller hub (hub of 25); and an impeller shaft (36) drivingly engaging the impeller hub (hub of 25) for rotation of the impeller assembly (25) in the impeller housing interior, the impeller shaft (36) configured for driving connection to the power unit (35); an intake cap (10) carried by the impeller housing (11) of the impeller, the intake cap (10) having: an intake cap housing (housing of 10), an intake cap interior formed by the intake cap housing, the intake cap (10) detachable coupled to the impeller housing intake end of the impeller housing (11) of the impeller; and at least one diffuser (30) having: a diffuser housing (12) with a diffuser housing intake end disposed in fluid communication with and detachably coupled to the impeller housing outlet end of the impeller housing (11), a diffuser housing outlet end and a diffuser housing interior extending from the diffuser housing intake end to the diffuser housing outlet end; and a plurality of diffuser vanes (31) in the diffuser housing interior of the diffuser housing (12); and at least one pump extension having a pump extension housing (13) with a pump extension housing intake end disposed in fluid communication with and detachably coupled to the diffuser housing outlet end of the diffuser housing (12), a pump extension housing outlet end and a pump extension housing interior extending from the pump extension housing intake end to the pump housing outlet end; a re-lift cap including a re-lift cap housing (14) disposed in fluid communication with the pump extension housing outlet end of the pump extension housing (13) of the at least one pump extension; and whereby the impeller (with housing 11) is removable form the diffuser (with housing 12) as a first discrete unit and the diffuser is removable from the at least one pump extension (with housing 13) as a second discrete unit. The intake ends and outlet ends are interpreted to be the upstream and downstream ends of the respective parts. Paragraph [0053] notes the detachability and removability as discrete units. 
Kobayashi does not expressly teach wherein the blades are screw blades as claimed. 
Figures 4-4a of Allen teach a pump assembly with at least one impeller screw blade (49A) extending from the impeller hub (49B). The impeller is described as being an alternative to the propeller type pump shown in Figures 2-2A (Col. 6, Lines 58-61). Thus, Allen provides evidence that both impellers that have blades extending from a hub (49 of Figure 2) and blades that are arranged as screw blades (49A of Figure 4) are known in the art and are recognized to be both be capable of transporting liquid for a pump assembly with the expectation that they may be alternatives of one another. One of ordinary skill in the art would simply substitute known impeller types, predictably resulting in a pump assembly capable of transporting liquids. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly taught by Kobayashi with at least one impeller screw blade extending from the impeller hub as evidenced by Allen, since one of ordinary skill would simply substitute between known types of impellers, predictably resulting in pump assemblies capable of transporting liquids. 
Kobayashi and Allen do not expressly teach the intake cap having a central shaft hub disposed in the intake cap interior and receiving the impeller shaft and a plurality of intake cap vanes extending inwardly from the intake cap housing into the intake cap interior to mount the shaft hub in the intake cap interior as claimed. However, a central shaft hub and vanes would have been obvious in view of Eller.
Figure 3 of Eller teaches an intake cap (8) having a central shaft hub disposed in the intake cap interior and receiving the impeller shaft (9) and a plurality of intake cap vanes (18, 19) extending inwardly from the intake cap housing (of 8) into the intake cap interior to mount the shaft hub in the intake cap interior. See also annotated Figure 3’ above. The arrangement allows for the prevention of velocity distortion, vortex motion, or whirlpools (Col. 1, Line 60 – Col. 2, Line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pump assembly taught by Kobayashi-Allen with the intake cap having a central shaft hub disposed in the intake cap interior and receiving the impeller shaft and a plurality of intake cap vanes extending inwardly from the intake cap housing into the intake cap interior to mount the shaft hub in the intake cap interior as suggested by Eller, to provide the benefit of preventing velocity distortion, vortex motion, or whirlpools.  
Kobayashi, Allen, and Eller do not expressly teach an intake cap housing flange protruding inwardly from the intake cap housing, an intake cap opening extending through the intake cap housing flange as claimed. However, a housing flange would have been obvious in view of Krakers.
Figure 5 of Krakers teaches a pump assembly with a housing flange (9) protruding inwardly, an opening extending through the housing flange (9). The flange (9) shields the tips (8) of blade (2) such that fish are prevented from going against the tips (8) [0043-0044]. This flange is operative so long as it is placed immediately upstream of the impeller assembly, creating a zone (b) that is slightly larger than the zone (a-d) in Figure 4. Immediately upstream of the impeller in the combination includes the intake cap, thus making a flange placed there considered an intake cap housing flange which protrudes inwardly from the intake cap housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pump assembly taught by Kobayashi-Allen-Eller with an intake cap housing flange protruding inwardly from the intake cap housing, an intake cap opening extending through the intake cap housing flange as suggested by Krakers, to provide the benefit of shielding the tips of the impeller assembly from objects. 
Kobayashi, Allen, Eller, and Krakers do not expressly teach a horizontal drain conduit arm disposed in fluid communication with the re-lift cap housing as claimed. However, a drain conduit arm would have been obvious in view of Spargo. 
Figure 1 of Spargo teaches a pump assembly with a horizontal drain conduit arm (30) disposed in fluid communication with an outlet of the assembly. The drain conduit arm (30) allows for the output (proximate 6) of the pump to be moved to a different area that is further away, such as drainage ditch (40) [0012]. The outlet (18) of the pump assembly taught in Figure 1 of Kobayashi is already arranged in a horizontal fashion. Having a drain conduit arm such as that taught by Spargo would then allow the pumped fluid to be moved elsewhere instead of exiting immediately at (18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pump assembly taught by Kobayashi-Allen-Eller-Krakers with a horizontal drain conduit arm disposed in fluid communication with the re-lift cap housing as suggested by Spargo, to provide the benefit of moving the fluid to a further location. 
Regarding Claim 10, Kobayashi, Allen, Eller, Krakers, and Spargo teach the pump assembly as set forth in Claim 9. 
The modification in Claim 9 by Allen results wherein the at least one impeller screw blade comprises two impeller screw blades, as exemplified by blades (49A) in Figures 4-4A of Allen. The term “comprises” allows for embodiments with two or more blades. 
Regarding Claim 11, Kobayashi, Allen, Eller, Krakers, and Spargo teach the pump assembly as set forth in Claim 9. 
Figure 1 of Kobayashi teaches wherein the impeller hub (hub of 25) of the assembly is tapered. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                    

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745